Citation Nr: 9923349	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-01 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1968 to August 
1970.

An April 1983 RO rating decision denied service connection 
for a disorder manifested by numbness of the fingers and toes 
due to exposure to Agent Orange.  The veteran was notified of 
this determination in May 1983, and he did not appeal.

In 1996, the veteran requested service connection for 
peripheral neuropathy.  This appeal comes to the Board of 
Veterans' Appeals (Board) from a January 1997 RO rating 
decision that denied service connection for peripheral 
neuropathy (numbness of the fingers and toes).  Subsequent to 
the unappealed April 1983 RO rating decision denying service 
connection for a disorder manifested by numbness of the 
fingers and toes, VA laws and regulations have been amended 
to provide for service connection for peripheral neuropathy 
based on exposure to Agent Orange.  Under the circumstances, 
the Board will consider the claim of service connection for 
peripheral neuropathy without regard to the finality of the 
prior rating decision, as did the RO.  See Spencer v. Brown, 
4 Vet. App. 283 (1993).


FINDING OF FACT

The veteran has not submitted competent (medical) evidence 
linking the peripheral neuropathy, first found many years 
after service, to an incident of service, including exposure 
to Agent Orange.


CONCLUSION OF LAW

The claim of service connection for peripheral neuropathy is 
denied as not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim 
of service connection for peripheral neuropathy; that is, 
evidence which shows that the claim is plausible, meritorious 
on its own, or capable of substantiation.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not presented such a claim, the appeal 
must, as a matter of law, be denied, and there is no duty on 
VA to assist him further in the development of the claim.  
Murphy v. Derwinski, 1 Vet. App. at 81.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) has 
also stated that a claim must be accompanied by supporting 
evidence; an allegation is not enough.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  In a claim of service connection, 
this generally means that evidence must be presented which in 
some fashion links a current disability to a period of 
military service, or as secondary to a disability which has 
already been service-connected.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

In order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); incurrence or aggravation of a disease or injury 
in service (lay or medical testimony); and a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for a disease based on 
exposure to Agent Orange when there is medical evidence 
linking it to such incident.  Combee v. Brown, F. 3d 1039 
(Fed. Cir. 1994).  If a veteran was exposed to an herbicide 
agent during active military, naval or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 (West 1991 & Supp. 1998) 
and 38 C.F.R. § 3.307(a)(6) (1998) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma; 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) 
(1998).  The diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval or air service.  
38 U.S.C.A. §§ 1113, 1116 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.307(a)(6)(ii).  

The August 1968 to August 1970 service medical records are 
negative for evidence of peripheral neuropathy, and the post-
service medical records do not reveal the presence of this 
disorder until the 1980's, many years after the veteran's 
separation from service.  The post-service medical records do 
not link the peripheral neuropathy to an incident of service, 
including exposure to Agent Orange.  A claim of service 
connection for a disability is not well grounded where there 
is no medical evidence linking the claimed disability to an 
incident of service.  Caluza, 7 Vet. App. 498.

Statements and testimony from the veteran, and testimony from 
his wife are to the effect that the veteran has peripheral 
neuropathy due to exposure to Agent Orange or other incident 
of service, but this lay evidence is not sufficient to 
support a claim based on medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service documents show that the veteran had Vietnam Service 
and the medical evidence reveals the presence of peripheral 
neuropathy.  Hence, he is presumed to have been exposed to 
Agent Orange while in service.  38 U.S.C.A. § 1116(a)(3); 
McCartt v. West, 12 Vet. App. 164 (1999).  The evidence, 
however, does not demonstrate the presence of peripheral 
neuropathy to a compensable degree within the first post-
service year and the provisions of 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.309(e) for service connection of this disorder 
on a presumptive basis are not for application.

In this case, there is no competent (medical) evidence of 
peripheral neuropathy in service or for many years later, and 
there is no competent (medical) evidence linking this 
condition to an incident of service, including exposure to 
Agent Orange.  Hence, the claim of service connection for 
peripheral neuropathy is not plausible, and it is denied as 
not well grounded.



ORDER

The claim of service connection for peripheral neuropathy is 
denied as not well grounded.




		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

